Allen, J.
This suit is not brought under Pub. Sts. e. 27, § 129, no such vote having been passed as is there contemplated. But the plaintiffs seek to maintain their bill under the general equity jurisdiction of the court. A difference of opinion has existed elsewhere whether it is within the general scope of the jurisdiction of a court of equity to entertain a suit by individual taxpayers to restrain cities and towns from carrying out invalid contracts, and performing other similar wrongful acts. 2 Dillon, Mun. Corp. (4th ed.) §§ 914 et seq. In Massachusetts it can hardly be considered an open question, it having been involved in the decision of Baldwin v. Wilbraham, 140 Mass. 459. As*39suming that the full general equity jurisdiction of the court is unlimited by the retention of the provision of Pub. Sts. c. 27, § 129, still, according to the decision in Baldwin v. Wilbraham, the subject of this suit is outside of that jurisdiction.

Bill dismissed.